SULLIVAN, J.
This action was brought to recover on two promissory notes, one for $250 and the other for $500, and interest. Said notes bear date of February 27, 1911, and were given in payment for 750 shares of capital stock of the plaintiff corporation, of the par value of one dollar each. The respondent company was engaged in the manufacture of tile-ñooring material, artificial marble and enamel bricks, used in the construction of buildings and for other purposes.
As a defense to said action the appellant alleged fraud and misrepresentation on the part of the officers and agents of the company, respecting the quality and character of the material manufactured by defendant, and that it was through such false and fraudulent representations that he was induced to purchase said stock and to execute said notes.
The case was tried by the court with a jury and resulted in a verdict and judgment in favor of the respondent company. This appeal is from the judgment.
The assignments of error go to the sufficiency of the evidence to support the verdict and alleged errors in the rulings of the court in regard to the admission of certain evidence, and the refusal to give certain instructions offered by the defendant.
After a careful examination of the evidence, we are satisfied that there is substantial evidence in the record to support the verdict, and we are admonished by the provisions of sec. 4824, Rev. Codes, that in such a case the verdict should not be set aside.
On an examination of the rulings of the court in regard to the admission of certain evidence, we are satisfied that the court did not err in its rulings in regard thereto. The in-*539struetions given by the court fairly cover the law of the case, and it was not error for the court to refuse to give the instructions requested by counsel for the defendant.
The judgment will therefore be affirmed, and it is so ordered. Costs in favor of respondent.
Stewart, C. J., and Ailshie, J., concur.